DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 14, or 16, especially performing fault detection by forming a ratio between the compensated voltage and a reference voltage, wherein an internal fault is determined when the ratio is below a threshold and an external fault is determined when ratio is above the threshold. The closest prior art references of record are Liu et al. U.S. Patent Application 2018/0069391 (hereinafter “Liu”), Ha et al. U.S. Patent Application 2018/0301894 (hereinafter “Ha”), and Liu et al. International Patent Document WO 2018/227466 A1 (hereinafter “Liu2”). Regarding claim 1, Liu teaches a method for fault detection (refer to Abstract) of a transmission line (i.e. transmission line 20)(fig.3), the method comprising: obtaining instantaneous measurements of local voltages (refer to voltage transformers 32a and 32b)(fig.3) and local currents of the transmission line (refer to current transformers 32a and 32b)(fig.3); obtaining filtered measurements of the local voltages and local currents by subjecting the measurements of the local voltages and local currents to low pass filtering (refer to [0007]); obtaining a compensated voltage calculated by subjecting the filtered measurements to a differential equation based algorithm (refer to [0050]); and performing fault detection by comparison between the compensated voltage and a reference voltage (refer to fig.4), wherein an internal fault is determined when the comparison is below a threshold and an external fault is determined when ratio is above the threshold (refer to fig.4), however Liu does not teach wherein the comparison includes forming a ratio between the compensated voltage measurements and a reference voltage. Ha teaches performing fault detection by forming a ratio between the compensated voltage and another voltage (refer to [0078] and [0079]), wherein an internal fault is determined when the ratio is above a threshold (refer to [0078] and [0079]) and an external fault is determined when ratio is below a threshold (refer to [0078] and [0079]). However, Liu and Ha do not teach performing fault detection by forming a ratio between the compensated voltage and a reference voltage, wherein an internal fault is determined when the ratio is below a threshold and an external fault is determined when ratio is above the threshold. Liu2 teaches a similar device (refer to figure 2), however Liu2 does not teach performing fault detection by forming a ratio between the compensated voltage and a reference voltage, wherein an internal fault is determined when the ratio is below a threshold and an external fault is determined when ratio is above the threshold. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu, Ha, and/or Liu2 to arrive at the claimed invention. Claims 2-13 are allowed based on their dependency on claim 1. Claims 14 and 16 are allowed mutatis mutandis the reasons for claim 1 above. Claims 15 and 17-20 are allowed based on their dependency on claims 14 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839